DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 03/21/2022 without traverse of Group I, claims 1-8 for further examination. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/25/2022 is being considered by the examiner.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2015/0034005 A1) hereinafter Ko.
Regarding claim 1, the recitation of "configuration side" is being interpreted as a side of the mask with a relative arrangement of parts or elements. Although Applicant may be his/her own lexicographer, "configuration side" is not an art recognized term, therefore causing confusion as to the scope of Applicant's claim. 
Further, it would appear to be within the purview of one skilled in the art that every mask/mask assembly comprises a relative arrangement of pattern/light transmitting areas and non-pattern/non-light transmitting areas in accordance with the desired feature(s)/opening(s)/via(s) of the semiconductor product being made.   
	As regards to claim 1, Ko discloses a metal mask strip assembly (fig 1), comprising at least two mask sub-portions (fig 3A below clm 1), wherein each of the mask sub-portions (fig 3A below clm 1) comprises: 
a non-light-transmitting region (region containing solid portions of patterns 230, see fig 3A below clm 1) disposed at one end of the metal mask strip assembly (fig 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1); 
a multiuse region (region containing active pattern & dummy pattern, see fig 3A below clm 1) disposed on a configuration side (side with a relative arrangement of parts or elements) of a preset dividing line (see fig 3A below clm 1) of a length (X-diredction) of the metal mask strip assembly (fig 1), wherein the configuration side (side with a relative arrangement of parts or elements) is on a same side as the non-light-transmitting region (region containing solid portions of patterns 230, see fig 3A below clm 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1); and 
at least one light-transmitting region (region containing through portions 221 of pattern 220, see fig 3A below clm 1) disposed between the non-light-transmitting region (region containing solid portions of patterns 230, see fig 3A below clm 1) and the multiuse region (region containing active pattern & dummy pattern, see fig 3A below clm 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1).
As regards to claim 2, Ko discloses a metal mask strip assembly (fig 1), wherein the metal mask strip assembly (fig 1) comprises two mask sub-portions (fig 3A below clm 1), one of the mask sub-portions (fig 3A below clm 1) is disposed on one side of the metal mask strip assembly (fig 1), and the other one of the mask sub-portions (fig 3A below clm 1) is disposed on the other side of the metal mask strip assembly (fig 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1).
As regards to claim 3, Ko discloses a metal mask strip assembly (fig 1), wherein lengths of the two mask sub-portions (fig 3A below clm 1) are equal([0044]-[0064]; fig 1-4 & 3A below clm 1).
Regarding claim 4, the recitation “when the metal mask strip is used in a first production line… when the metal mask strip is used in a second production line”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ko since Ko meets all the structural elements of the claim and is capable of being used in multiple production lines, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 4, Ko discloses a metal mask strip assembly (fig 1), wherein the multiuse region (region containing active pattern & dummy pattern, see fig 3A below clm 1) can be a non-light-transmitting region (region containing solid portions of patterns 230, see fig 3A below clm 1) when the metal mask strip assembly (fig 1) is intended to be used in a first production line; and the multiuse region (region containing active pattern & dummy pattern, see fig 3A below clm 1) can be a light-transmitting region (region containing through portions 221 of pattern 220, see fig 3A below clm 1) when the metal mask strip assembly (fig 1) is intended to be used in a second production line ([0044]-[0064]; fig 1-4 & 3A below clm 1).
Regarding claim 5, the recitation of "configuration end" is being interpreted as an end of the mask with a relative arrangement of parts or elements. Although Applicant may be his/her own lexicographer, "configuration end" is not an art recognized term, therefore causing confusion as to the scope of Applicant's claim. 
Further, it would appear to be within the purview of one skilled in the art that every mask/mask assembly comprises a relative arrangement of pattern/light transmitting areas and non-pattern/non-light transmitting areas in accordance with the desired feature(s)/opening(s)/via(s) of the semiconductor product being made.   
As regards to claim 5, Ko discloses a metal mask strip assembly (fig 1), wherein a first opening (through portion 231 of pattern 230, see fig 3A below clm 1) is defined at a configuration end (end with a relative arrangement of parts or elements) of the non-light-transmitting region (region containing solid portions of patterns 230, see fig 3A below clm 1), a second opening (through portion 241 of pattern 240, see fig 3A below clm 1) is defined at an end of the multiuse region (region containing active pattern & dummy pattern, see fig 3A below clm 1) opposite to the configuration end (end with a relative arrangement of parts or elements), and the first opening (through portion 231 of pattern 230, see fig 3A below clm 1) is arranged corresponding to the second opening (through portion 241 of pattern 240, see fig 3A below clm 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1).
As regards to claim 6, Ko discloses a metal mask strip assembly (fig 1), wherein an area of the multiuse region (region containing active pattern & dummy pattern, see fig 3A below clm 1) is greater than a preset area of the light-transmitting region (region containing through portions 221 of pattern 220, see fig 3A below clm 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1).
As regards to claim 7, Ko discloses a metal mask strip assembly (fig 1), wherein the preset dividing line (see fig 3A below clm 1) comprises a center dividing line along the X-direction ([0044]-[0064]; fig 1-4 & 3A below clm 1).
As regards to claim 8, Ko discloses a metal mask strip assembly (fig 1), wherein an area of a light-transmitting region (region containing through portions 221 of pattern 220, see fig 3A below clm 1) in a first sub-portion (fig 3A below clm 1) is equal to an area of a light-transmitting region (region containing through portions 221 of pattern 220, see fig 3A below clm 1) in a second sub-portion (fig 3A below clm 1) ([0044]-[0064]; fig 1-4 & 3A below clm 1).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717